DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            LORI LOEFFLER,
                               Appellant,

                                     v.

                       ANTHONY WEICHERDING,
                             Appellee.

                               No. 4D13-2836

                            [October 21, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alfred J. Horowitz, Judge; L.T. Case No. 11-11391
FMCE (38).

   Lori Loeffler, Coconut Creek, pro se.

  Terrence P. O'Connor of Morgan, Carratt and O'Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

CIKLIN, C.J., GERBER, J., and JOHNSON, LAURA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.